Title: To George Washington from Sussex County, Va., Citizens, 12 August 1795
From: Citizens of Sussex County, Virginia
To: Washington, George


          
            [12 Aug. 1795]
          
          At a numerous and respectable meeting of the inhabitants of Sussex County in the State of Virginia on Wednesday the 12th day of August 1795 for the purpose of investigating the proposed Treaty of Amity, commerce and navigation between his Britannic majesty and the United States of America,
          Citizen William Massenburg was unanimously chosen chairman and Citizen Michael Bailey Secretary to the said meeting, After some time spent in a discussion of the said Treaty the following resolutions were proposed and unanimously agreed to by the Meeting.
          Resolved as the opinion of this meeting that the proposed Treaty of Amity Commerce and Navigation between his Britannic majesty and the United states of America is replete with principles, Stipulations and concessions—
          Degrading to the dignity, Injurious to the Interests, and Dangerous to the safety and Happiness of America, Degrading to the dignity because no adequate reparation is made by Britain for insulting our Flag, obstructing our commerce imprisoning our Citizens and impressing our Seamen, and because a ratification of several articles therein contained would be a treacherous prostitution of National faith. Injurious to our Interests, because the proposed regulations of commerce between the two nations want that reciprocity which ought always to characterise Treaties between sovereign nations because we conceive that the mode prescribed to obtain redress to our Citizens whose property has been plundered by British privateers is utterly inadequate to the pretended purpose, because America receives no compensation for the unjust detention of the Western posts and the evils that detention has produced to this Country because a pusillanimous cession of those posts is made near two years longer and because our Citizens receive no satisfaction for the slaves and other property carried off by the plundering Armies of Britain.
          And Dangerous to the Safety and Happiness of America because it is calculated to inculc⟨ate⟩ notions and sentiments of our inferiority to, and dependence on Great Britain which are incompatible with the genuine principles of republican independence. and finally because a ratification of it would justly excite

against us the resentment of a powerful republic a faithful Ally a generous Friend whose political interest and national rights, ought from every principle of Honor, Duty, Gratitude and Sympathy to be by Americans maintained inviolate.
          Resolved that a copy of the foregoing resolution be forthwith transmitted to the President of the United States.
          
            William Massenburg chn
            AttestMichl Bailey, Secretary
          
        